Citation Nr: 0947572	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for convergence 
insufficiency with diplopia and secondary headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1963 until 
October 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in July 2005.


FINDINGS OF FACT


1.  In an unappealed October 1997 RO decision, the RO denied 
the Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for convergence 
insufficiency with diplopia and secondary headaches.

3.  The evidence added to the record since October 1997, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1. The October 1997 RO decision which denied the Veteran's 
request to open a claim of entitlement to service connection 
for convergence insufficiency with diplopia and secondary 
headaches is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the October 1997 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
convergence insufficiency with diplopia and secondary 
headaches have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA notice letter was sent to the Veteran in 
December 2004.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Additionally, the letter was compliant 
with Kent, providing the definitions of new and material 
evidence and setting forth the basis of the prior final 
denial.
Moreover, a May 2006 letter informed the Veteran of what type 
of information and evidence was needed to establish a 
disability rating and effective date.  Although the Dingess 
aspect of the notice was issued after the adverse decision on 
appeal, the timing defect was appropriately cured by the 
subsequent issuance of a supplemental statement of the case 
in December 2006.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Based on the above, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discussion

The Veteran is claiming entitlement to service connection for 
convergence insufficiency with diplopia and secondary 
headaches.  The Board observes that a rating decision denying 
service connection was issued in November 1964.  At that 
time, it was determined that the Veteran's diplopia 
preexisted active service and was not aggravated therein.  
The Veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  He subsequently requested that his 
claim be reopened.  The request was denied in an unappealed 
rating decision in October 1997.  He again requested that the 
claim be reopened in November 2004.  The request was denied 
in July 2005 rating decision, which is the subject of the 
instant appeal.

Based on the procedural history outlined above, the issue for 
consideration as to the diplopia is whether new and material 
evidence has been received to reopen claim.  Under 3.156(a), 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the Veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002)(eliminates 
the concept of a well-grounded claim).

As previously noted, the Veteran's diplopia claim was last 
considered in October 1997.  At that time, service treatment 
records were associated with the claims file.
Such records showed a diagnosis of severe convergence 
insufficiency with diplopia at near vision.  It was noted in 
an October 1964 service treatment record that due to this 
condition the Veteran was considered as non-acceptable for 
military service.  It was also recommended that the Veteran 
be separated from the Air Force for an EPTS (existed prior to 
service) condition.  Moreover, it was noted that the 
approximate date of origin of severe convergence 
insufficiency with diplopia at near vision was at birth.  
Considering this evidence, the RO denied the claim on the 
basis that the Veteran's diplopia preexisted active service 
and was not aggravated during such service.

Evidence added to the record since the time of the last RO 
denial in October 1997 includes treatment reports from Baylor 
College of Medicine dated from 2004 to 2005, statements from 
private physicians received in 2004 and 2006, and a VA 
examination report dated in May 2005.  These records confirm 
that the Veteran suffers from severe convergence 
insufficiency with diplopia and secondary headaches.  
However, multiple records indicate that there it was 
difficult to determine when the condition first appeared.  
Specifically, in the May 2005 VA examination report, the 
examiner stated that the service relationship of the current 
diagnosis could not be determined because it is impossible to 
determine if the patient slowly or suddenly developed 
convergence insufficiency.  Additionally, the examiner stated 
the Veteran's macular degeneration was not service-related.  
The examiner remarked that it was a hereditary condition that 
occurs with age and he was not aware of a way to determine if 
the Veteran's convergence insufficiency was congenital or 
acquired. 

A treatment report from T.D., M.D., indicated that the 
Veteran had a deviation in his eyes, which caused him to be 
discharged from the Air Force.  This physician stated that 
such an amount of exophoria would have been picked up when 
the Veteran went in the Air Force.  However, he also stated 
that it may be congenital and was just missed.  The physician 
concluded that it could not be established whether the 
deviation developed during or prior to the Veteran's military 
service.  No other medical evidence added to the record since 
October 1997 indicates that the Veteran's current eye 
disability had its onset in service, or, if preexisting, was 
aggravated thereby.

The evidence detailed above was not previously before agency 
decision makers.  Accordingly, such evidence is found to be 
new under 38 C.F.R. § 3.156.

While new, the evidence added to the record subsequent to the 
RO decision in October 1997 is not material.  Indeed, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.

The Veteran's original claim was denied because it was 
determined that his diplopia was neither incurred nor 
aggravated in service.  Therefore, the recently submitted 
treatment reports showing present disability do not provide a 
basis for substantiating the claim.  Indeed, to be material 
in the present case, the evidence must tend to indicate, by 
competent opinion that a preexisting diplopia condition was 
aggravated by active service.  Such evidence was lacking at 
the time of RO decision in October 1997 and remains lacking 
at the present time.  Therefore, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim must fail.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, a claim 
of entitlement to service connection for convergence 
insufficiency with diplopia and secondary headaches is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


